BELSOME, J.,
Concurs with Reasons.
hi respectfully concur in the result, but write separately to reiterate the general rule that a worker’s testimony, standing alone, can satisfy the burden of proving a work-related accident by a preponderance of the evidence. Bruno v. Harbert International, Inc., 593 So.2d 357, 361 (La.1992). With regard to the particular facts of the instant case, however, other evidence exists to discredit Mr. Maiurano’s version of the incident. Id. Likewise, Mr. Maiurano’s testimony is not corroborated by the circumstances following the alleged accident. Id. Therefore, we must affirm the OWC’s finding that Mr. Maiurano did not meet his burden of proving a work-related accident.